DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:
A period sign should be added in the end of claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the characteristic height (h)” in lines 17-18 and “the zigzag transverse section (PT)” in line 22. There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 1 is construed as –a characteristic height (h)-- and --the transverse section (PT)--.
11 recites the limitation "the adjacent spaces" in last line.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 11 is construed as --adjacent spaces--.
Claims 2-6, 8-10 and 12-13 are also rejected due to their dependence of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (US PGPub No. 2012/0031586) in view of Usui (US Patent No. 7,614,443) and Haushalter (US Patent No. 5,372,187).
Regarding claim 1, Sugimura discloses a fin body (inner fin 31, Fig. 2) to be housed inside a heat exchange tube (tube 3) having a planar configuration (tube 3 is planar as shown in Fig. 2), wherein the heat exchange tube is from among heat exchange tubes extending along a longitudinal direction X-X’ (see tubes 3 extending in the x direction in Fig. 1) and comprising two planar inner faces (interior faces 3a1 of planar portions 3a contact fin 31) parallel to and facing one another;
the fin body (31) is configured in the form of a plate (plate fin) and having a thickness (plate thickness t), bent into a plurality of consecutive bends (in a corrugated shape) extending according to a direction Z (the direction of the fin’s extension along x axis), wherein the direction Z is parallel to the longitudinal direction X-X’ of the heat 
the bends are configured by alternating between a first plane (a plane on the interior face of top planar portions 3a) and a second plane (a plane on the interior face of bottom planar portions 3a) parallel to the first plane (the two planes are parallel), and with both planes being spaced from one another (spaced by a distance Tr), wherein the first plane and the second plane coincide with the planar inner faces of the heat exchange tube parallel to and facing one another (the planes are over the interior faces of the planar portions 3a);
the bends, according to a transverse section (y direction) with respect to direction Z, show a periodic zigzag wavy path (the fin 31 shows a wavy path along the y direction), wherein
said wavy path comprises segments (segments between peaks of the wave), the segments being connected by vertices located in peaks of maximum amplitude (the peaks of the wave);
a characteristic width (see annotated figure 3 below) is half a wavelength (Lp) of a wavy path and a characteristic height (see annotated figure 3 below) is a distance between the peaks of maximum amplitude of the wavy path (see Fig. 3),

    PNG
    media_image1.png
    414
    615
    media_image1.png
    Greyscale

wherein the wavy path according to the transverse section (y direction) has a channel width (sch) to plate height (hout) ratio in an interval of [0.15-0.5], wherein sch = s-e and hout = h+e (according to paragraph 0049 and Fig. 7, for plate height Tr=1mm, Lp-t can be in a range of 0.3-1 mm in “applicable area” in Fig. 7. The channel width sch as claimed may be half the value of Lp-t in Fig. 7, and further subtract t/2. Since the value of half fin thickness t/2 is small and does not significantly decrease the value of (Lp-t)/2, the range of ratio may be in the range of 0.15-0.5 as claimed).
Sugimura fails to disclose the fin body formed from a metal sheet; and
wherein the zigzag transverse section (Pr) extends according to direction Z following a longitudinal wavy path, and wherein said longitudinal wavy path has a minimum characteristic radius (r) to pitch (p), r/p, ratio in the range of [0.2-2].
Usui discloses the fin body formed from a metal sheet (col.5, lines 50-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the fin body formed from a metal sheet in Sugimura as taught by Usui in order to increase thermal conductivity.
Usui further discloses wherein the zigzag transverse section (see Fig. 3) extends according to direction Z (the cross-section in Fig. 3 extends longitudinally and parallel to direction L in Fig. 1) following a longitudinal wavy path (the extension is wavy as shown in Fig. 1), and wherein said longitudinal wavy path has a minimum characteristic radius (r) to pitch (p), r/p, ratio in the range of [0.2-2] (see col 9, lines 34-37 and Fig. 2, the fins have a ratio of wave width H to wavelength L or a pitch of the wave, H/L being 0.17-0.20; and col. 9, lines 50-52, Radius of curvature R is between 1.7H and 2.0H, or R/H being 1.7-2.0. Therefore, the ratio of radius to pitch as claimed is a product of H/L and R/H which is between 0.289-0.4 which is within the range as claimed).
Haushalter discloses that fins which also having longitudinally wavy path (see Fig. 2) further increases heat exchange surface area (see background of the invention of Haushalter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the zigzag transverse section (Pr) extends according to direction Z following a longitudinal wavy path, and wherein said longitudinal wavy path has a minimum characteristic radius (r) to pitch (p), r/p, ratio in the range of [0.2-2] in Sugimura as taught by Usui and Haushalter in order to increase heat exchange efficiency by increasing the heat exchange surface area.
Regarding claim 2, Sugimura as modified further discloses wherein the channel width (sch) to plate height (hout) ratio is in an interval of [0.3-0.4] (for plate height 
Regarding claim 3, Sugimura as modified further discloses wherein a channel width (sch) to plate height (hout) ratio is in the interval of [0.35-0.36] (for plate height Tr=1mm, Lp-t can be in a range of 0.7 mm in “applicable area” in Fig. 7. As noted in claim 1 above, the range of channel width sch may be in the range of 0.35 as claimed).
Regarding claim 4, Sugimura as modified further discloses wherein the segments connected by vertices are straight (the segments between the peaks are straight, see Fig. 3).
Regarding claim 5, Sugimura as modified further discloses wherein the segments connected wherein the segments connected by vertices are oblique with respect to the normal to any of the planes (the segments are tilted with respected to the Z axis, see Fig. 3).
Regarding claim 6, Sugimura as modified further discloses wherein the segments are connected with the vertices by means of curved portions (the peaks have curves that connect the segments, see Fig. 3).
Regarding claim 8, Sugimura as modified further discloses wherein the minimum characteristic radius to pitch, r/p, ratio is in the range of [0.2-1] (see claim 1 above for the range of R/L being 0.289-0.4).
Regarding claim 9, Sugimura as modified further discloses wherein the longitudinal wavy path is configured by the concatenation of curved segments with a constant radius (the wavy fins in Fig. 2 of Usui has a continuous wavy path with 
Regarding claim 10, Sugimura as modified further discloses a heat exchange tube having a planar configuration and extending along a longitudinal direction X-X’ and with at least two planar inner faces, parallel to and facing one another, the heat exchange tube, planar configuration, longitudinal direction X-X’, and planar inner faces being the heat exchange tube, planar configuration, longitudinal direction X-X’, and planar inner faces of claim 1, said tube comprising the fin body of claim 1 housed therein (see rejection of claim 1), wherein the fin body is oriented such that:
the first plane coincides with a first inner face of the heat exchange tube,
the second plane coincides with a second inner face facing the first inner face of heat exchange tube, and
the direction Z of the fin body extends parallel to the longitudinal direction X-X’ of the heat exchange tube (see rejection of claim 1 above); and wherein
the fin body is attached by welding to the planar inner faces of the heat exchange tube forming channels (the “the fin body is attached by welding” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “welding” does not imply a distinct structure to the resultant attachment itself. The fins 31 are brazed onto the tubes 3 and therefore meets the attachment of the fin body and the inner faces as claimed).
Regarding claim 11, Sugimura as modified further discloses wherein at least one attachment between the fin body and the heat exchange tube is by brazing (“brazing” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “brazing” does not imply a distinct structure to the resultant attachment itself. The fin 31 is attached onto the tubes 3 and therefore meets the attachment of the fin body and the inner faces as claimed) and it is established between a vertex of the vertices of the fin body and one of the inner faces of the heat exchange tube (see Fig. 3, the peak of the fin 31 are attached onto interior face 3a1) with a concave welding meniscus (S) curving towards any of adjacent spaces (the brazing material S is provided within a space between the peak and face 3a1 and has a curve towards the space).
Regarding claim 12, Sugimura as modified further discloses a heat exchanger (condenser 1, see Fig. 1) comprising at least one heat exchange tube (3) according to claim 10.
Regarding claim 13, Sugimura as modified fails to disclose wherein the minimum characteristic radius to pitch, r/p, ratio is in the range of [0.4-0.5].
The radius and pitch in the radius to pitch ratio as claimed are result effective variables. As shown in Fig. 8, the ratio of H/L is optimized for maximum Nusselt’s number ratio and lowest friction coefficient ratio. Further, ratio between curvature R to wave width H is also optimized for optimum shape of the wave and pressure loss (col. 9, lines 52-61). It is noted that the Nusselt’s number and friction coefficient are dependent upon what type of fluid is used. Therefore, the optimum value of H/L and R/H in Usui (which determines the ratio of radius and pitch as claimed) for different fluid 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the minimum characteristic radius to pitch, r/p, ratio is in the range of [0.4-0.5] in Sugiyama as taught by Usui and Haushalter through routine experimentation of the claimed ratio in order to balance the heat exchange effectiveness and pressure drop of the flow.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, claims 1-6 and 8-13 are rejected over Sugiyama in view of Usui and Haushalter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/F.K.L/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763